Oo Oo SSH A BP WW YY

BO bw BH WH NY HN KN KN NO HF- F&F | SS Re Re Se Se eS
oN DN MH SP WY NY HH CO Oo OAT KH mH BW YH KF COC

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 1 of 26

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, Case No. CR20-215RSM
Plaintiff,
Vv.
ELLEN BRENNAN REICHE,

Defendant.

 

 

 

 

FINAL JURY INSTRUCTIONS

   

 

   
 

RICARDQ S. MARTINEZ

CHIEF UNITED STATES DISTRIC’ JUDGE
Oo co NIN HN A FP W PO —

NB NO BO NS OUND NOD UND OND ONS eS ee eS lee eS SO Sl Sle
on DN TN BP WY NY KH ODO CO MH HD A BR WW NY KF CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 2 of 26

INSTRUCTION NO. 1

Members of the jury, now that you have heard all the evidence, it is my duty to
instruct you on the law that applies to this case. A copy of these instructions will be
available in the jury room for you to consult.

It is your duty to weigh and to evaluate all the evidence received in the case and,
in that process, to decide the facts. It is also your duty to apply the law as I give it to you
to the facts as you find them, whether you agree with the law or not. You must decide the
case solely on the evidence and the law. Do not allow personal likes or dislikes,
sympathy, prejudice, fear, or public opinion to influence you. You should also not be
influenced by any person’s race, color, religion, national ancestry, or gender, sexual
orientation, profession, occupation, celebrity, economic circumstances, or position in life
or in the community. You will recall that you took an oath promising to do so at the
beginning of the case.

You must follow all these instructions and not single out some and ignore others;
they are all important. Please do not read into these instructions or into anything I may
have said or done any suggestion as to what verdict you should return—that is a matter

entirely up to you.
So Oe N KH UV FP WW YN

Nw NYO NY NO NO NY HN YN HNO F&F | | FF FEF =| Se Se eS
ont ND NO S&B WH NY K& CO CO DH KH A BP WH NHB & CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 3 of 26

INSTRUCTION NO. 2

The indictment is not evidence. The defendant has pleaded not guilty to the
charges. The defendant is presumed to be innocent unless and until the government
proves the defendant guilty beyond a reasonable doubt. In addition, the defendant does
not have to testify or present any evidence. The defendant does not have to prove
innocence; the government has the burden of proving every element of the charges

beyond a reasonable doubt.
Oo CO NH OT FW NY

NO who NY NY WH KH KH WH NO HB RB ee Fe FF FF ee S| =|
oN DH A FP WY NY —S&§& CO OO DH nT HD nA BP WW NY KF OS

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 4 of 26

INSTRUCTION NO. 3

A defendant in a criminal case has a constitutional right not to testify. In arriving
at your verdict, the law prohibits you from considering in any manner that the defendant
did not testify.
o Oo 4 HN A BP WH YP

mo MO NO NH NH LH WH LPO HNO ee Se Be Re ee ee ee ie ov
oN DN OH FS YD NY KH CT OO DW AT KH mA BR WN K& OC

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 5 of 26

INSTRUCTION NO. 4

Proof beyond a reasonable doubt is proof that leaves you firmly convinced the
defendant is guilty. It is not required that the government prove guilt beyond all possible
doubt.

A reasonable doubt is a doubt based upon reason and common sense and is not
based purely on speculation. It may arise from a careful and impartial consideration of
all the evidence, or from lack of evidence.

If after a careful and impartial consideration of all the evidence, you are not
convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to find
the defendant not guilty. On the other hand, if after a careful and impartial consideration
of all the evidence, you are convinced beyond a reasonable doubt that the defendant is

guilty, it is your duty to find the defendant guilty.
Oo Oe YH A FB W NH =

NY NO NYO NY KH KN BH KN NO =| ee ee re eR ee
Oo NN MH BY NY KH CO OO DWI KH mA BB WwW NY K& CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 6 of 26

INSTRUCTION NO. 5

The evidence you are to consider in deciding what the facts are consists of:
(1) _ the sworn testimony of any witness;
(2) _ the exhibits received in evidence; and

(3) any facts to which the parties have agreed.
o en NH A PP WY YY

MB NHN HN NH NH NH ND OND NR He He i i i
So nN HD A BP WD NY KH CO OO Wn NH A BW NY KS OC

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 7 of 26

INSTRUCTION NO. 6

In reaching your verdict you may consider only the testimony and exhibits
received in evidence. The following things are not evidence and you may not consider
them in deciding what the facts are:

1. Questions, statements, objections, and arguments by the lawyers are not
evidence. The lawyers are not witnesses. Although you must consider a lawyer's
questions to understand the answers of a witness, the lawyer's questions are not evidence.
Similarly, what the lawyers have said in their opening statements, will say in their closing
arguments and at other times is intended to help you interpret the evidence, but it is not
evidence. If the facts as you remember them differ from the way the lawyers state them,
your memory of them controls.

2. Any testimony that I have excluded, stricken, or instructed you to disregard
is not evidence. In addition, some evidence was received only for a limited purpose;
when I have instructed you to consider certain evidence in a limited way, you must do so.

3. Anything you may have seen or heard when the court was not in session is

not evidence. You are to decide the case solely on the evidence received at the trial.
o en HR A FSF WY YN

No NY NY WN NY KH KY NV NY HK HR Ke Se ee he ee ee me em
on NH mH PW HY KF DCD OBO OAT KH NW BP WW NY K& OC

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 8 of 26

INSTRUCTION NO. 7

Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
such as testimony by a witness about what that witness personally saw or heard or did.
Circumstantial evidence is indirect evidence, that is, it is proof of one or more facts from
which you can find another fact.

You are to consider both direct and circumstantial evidence. Either can be used to
prove any fact. The law makes no distinction between the weight to be given to either
direct or circumstantial evidence. It is for you to decide how much weight to give to any

evidence.
co Oo ND Hh HR WH YY eH

NN NM NR NHN NY ND ND BRD NR i a ep ee
eo ND NH FP WY NY KH DOD O6O DW na KH wD BP WH NH K& OC

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 9 of 26

INSTRUCTION NO. 8

In deciding the facts in this case, you may have to decide which testimony to
believe and which testimony not to believe. You may believe everything a witness says,
or part of it, or none of it.

In considering the testimony of any witness, you may take into account:

(1) the opportunity and ability of the witness to see or hear or know the things

testified to;

(2) the witness's memory;

(3) the witness's manner while testifying;

(4) the witness's interest in the outcome of the case, if any;

(5) the witness's bias or prejudice, if any;

(6) whether other evidence contradicted the witness's testimony;

(7) the reasonableness of the witness's testimony in light of all the evidence;

and

(8) any other factors that bear on believability.

Sometimes a witness may say something that is not consistent with something else
he or she said. Sometimes different witnesses will give different versions of what
happened. People often forget things or make mistakes in what they remember. Also, two
people may see the same event but remember it differently. You may consider these
differences, but do not decide that testimony is untrue just because it differs from other
testimony.

However, if you decide that a witness has deliberately testified untruthfully about
something important, you may choose not to believe anything that witness said. On the
other hand, if you think the witness testified untruthfully about some things but told the
truth about others, you may accept the part you think is true and ignore the rest.

The weight of the evidence as to a fact does not necessarily depend on the number
of witnesses who testify. What is important is how believable the witnesses were, and

how much weight you think their testimony deserves.
Co Oe IHD A FP WY NN —

NO Nw NW NH NH NHN WN KN NO = HB Oe eRe ee eee
oo “SON NW BP WY NY KH SOS Oo OH HR NH Bh WW NY KS SCS

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 10 of 26

INSTRUCTION NO. 9

You are here only to determine whether the defendant is guilty or not guilty of the
charge in the indictment. The defendant is not on trial for any conduct or offense not

charged in the indictment.
Oo fo nN HD nA BW NY

NO NO NH WN WHY NY NY N NO = =| | | KF RF SEF Ee
on HN NN BR WY NY KF CO BO WA HD A SP W NY FY C&C

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 11 of 26

INSTRUCTION NO. 10

The indictment charges that the offense alleged were committed “on or about” a
certain date.

Although it is necessary for the government to prove beyond a reasonable doubt
that the offenses were committed on a date reasonably near the date alleged in the

indictment, it is not necessary for the government to prove that the offense was

(a

(sO

committed precisely on the date charged.
Oo fe YTD KH A FP WY LH —

NO NO NY NY NO ND NY NHN YN =| =| He Fe RRP Se Se ee
Son KH WA fF WY NY KS& TD OBO DOH KH UH Bh WY NY KF CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 12 of 26

INSTRUCTION NO. 11

You have heard testimony that the defendant made a statement. It is for you to
decide (1) whether the defendant made the statement, and (2) if so, how much weight to
give to it. In making those decisions, you should consider all the evidence about the

statement, including the circumstances under which the defendant may have made it.
Oo co nN HD A BP WW LY

mM Ww NY NH KN NY WN NH NO &— KK KK YP KF KF FEF FS PY ES
on HK OH BW NY SK CO CO ON KH MH BPW NY FF O&O

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 13 of 26

INSTRUCTION NO. 12

You have heard testimony from Eric S. Shaffstall, who testified to opinions and
the reasons for his opinions. This opinion testimony is allowed because of the education
or experience of this witness.

Such opinion testimony should be judged like any other testimony. You may
accept it or reject it, and give it as much weight as you think it deserves, considering the
witness’s education and experience, the reasons given for the opinion, and all the other

evidence in the case.
Oo fe AN HD A FP WY NHN —

NY NY NY NH WH NH WY NHN NO KH =| =| Re Se ee ee Re ee
oO SND Mm FF WY NY KH DOD OBO OA HR HA BW NY KFS CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 14 of 26

INSTRUCTION NO. 13

The defendant is charged in Count One of the indictment with Violence Against
Railroad Carriers, in violation of Title 18, United States Code, Sections 1992(a)(5),
1992(a)(10), 1992(c)(1), and 2. In order for the defendant to be found guilty of that
charge, the government must prove each of the following elements beyond a reasonable
doubt:

(1) First, the defendant knowingly impaired the operation of a railroad signal system;
(2) Second, the defendant did so without lawful authority or permission; and
(3) Finally, the conduct was against and affecting a railroad carrier engaged in

interstate or foreign commerce.

Mere presence at the scene of the crime or mere knowledge that a crime is being
committed is not sufficient to establish that the defendant committed the crime of
Violence Against Railroads. The defendant must be a participant and not merely a
knowing spectator. The defendant’s presence may be considered by the jury along with

other evidence in the case.
Oo ent nDn wn BW NY =

NBN NY NY WN WN NY NN WY KN KH KF RP FF KF YF KF FF FS F&F
on KN A PB WN KF Oo Ow HN DH FF WY NY ©

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 15 of 26

INSTRUCTION NO. 14

The defendant may be found guilty of Violence Against Railroad Carriers, even if
the defendant personally did not commit the act or acts constituting the crime but aided
and abetted in its commission. To “aid and abet” means intentionally to help someone
else commit a crime. To prove the defendant guilty of Violence Against Railroad Carriers
by aiding and abetting, the government must prove each of the following beyond a
reasonable doubt:

(1) First, someone else committed Violence Against Railroad Carriers;

(2) Second, the defendant aided, counseled, commanded, induced or procured that
person with respect to at least one element of the crime;

(3) Third, the defendant acted with the intent to facilitate the crime; and

(4) Fourth, the defendant acted before the crime was completed.

It is not enough that the defendant merely associated with the person committing
the crime, or unknowingly or unintentionally did things that were helpful to that person,
or was present at the scene of the crime. The evidence must show beyond a reasonable
doubt that the defendant acted with the knowledge and intention of helping that person
commit Violence Against Railroad Carriers.

A defendant acts with the intent to facilitate the crime when the defendant actively
participates in a criminal venture with advance knowledge of the crime.

The government is not required to prove precisely which defendant actually

committed the crime and which defendant aided and abetted.
oO oN DA A BR WW VY =

NY NY NY MY NY NY NY NY NO ee ey Be me ese ee we He
oN DN ON FF WN KF DO MA DUH BR WN HF |]

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 16 of 26

INSTRUCTION NO. 15

The crime charged in Count One is also charged as an attempt. You may find the
defendant guilty of Count One if you find that she attempted to commit Violence Against
Railroad Carriers. In order for the defendant to be found guilty of attempting that charge,
the government must prove each of the following elements beyond a reasonable doubt:

(1) First, the defendant intended to commit Violence Against Railroad Carriers. |
previously instructed you on the elements of that crime.

(2) Second, the defendant did something that was a substantial step toward
committing the crime and that strongly corroborated the defendant’s intent to
commit the crime.

Mere preparation is not a substantial step toward committing the crime. To
constitute a substantial step, a defendant’s act or actions must unequivocally demonstrate
that the crime will take place unless interrupted by independent circumstances.

Jurors do not need to agree unanimously as to which particular act or actions

constituted a substantial step toward the commission of a crime.
oOo oOo nN DH A FP W NY

Nm NHN NH NH NY NY ND HN KN HK | | FF KF RP KF KF YS
Co ND ODO WH BR WH NY KH Oo OO WOH HD mM SP WO NY KS SC

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 17 of 26

INSTRUCTION NO. 16

The crime charged in Count One is also charged as a conspiracy. In order for the
defendant to be found guilty of conspiring to commit Violence Against Railroad Carriers,
the government must prove each of the following elements beyond a reasonable doubt:

(1) First, on or about November 28, 2020, there was an agreement between two or
more persons to commit Violence Against Railroad Carriers as charged in the
indictment; and

(2) Second, the defendant became a member of the conspiracy knowing of its object
and intending to help accomplish it.

A conspiracy is a kind of criminal partnership—an agreement of two or more
persons to commit one or more crimes. The crime of conspiracy is the agreement to do
something unlawful; it does not matter whether the crime agreed upon was committed.

For a conspiracy to have existed, it is not necessary that the conspirators made a
formal agreement or that they agreed on every detail of the conspiracy. It is not enough,
however, that they simply met, discussed matters of common interests, acted in similar
ways, or perhaps helped one another. You must find that there was a plan to commit
Violence Against Railroad Carriers.

One becomes a member of a conspiracy by willfully participating in the unlawful
plan with the intent to advance or further some object or purpose of the conspiracy, even
though the person does not have full knowledge of all the details of the conspiracy.
Furthermore, one who willfully joins an existing conspiracy is as responsible for it as the
originators. On the other hand, one who has no knowledge of a conspiracy, but happens
to act in a way which furthers some object or purpose of the conspiracy, does not thereby
become a conspirator. Similarly, a person does not become a conspirator merely by
associating with one or more persons who are conspirators, nor merely by knowing that a

conspiracy exists.
Co eH HD A FP WY NY

NO bw Bw NYO NH KH KH KN NY HF He = Se Ree ee
ao sa HN Om BR WY NY KY OD CO CO YT HD A BR WH NY KH CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 18 of 26

INSTRUCTION NO. 17

A conspiracy may continue for a long period of time and may include the
performance of many transactions. It is not necessary that all members of the conspiracy
join it at the same time, and one may become a member of a conspiracy without full
knowledge of all the details of the unlawful scheme or the names, identities, or locations
of all of the other members.

Even though a defendant did not directly conspire with other conspirators in the
overall scheme, the defendant has, in effect, agreed to participate in the conspiracy if the
government proves each of the following beyond a reasonable doubt:

(1) First, that the defendant directly conspired with one or more conspirators to carry
out at least one of the objects of the conspiracy;

(2) Second, that the defendant knew or had reason to know that other conspirators
were involved with those with whom the defendant directly conspired; and

(3) Third, that the defendant had reason to believe that whatever benefits the
defendant might get from the conspiracy were probably dependent upon the
success of the entire venture.

It is not a defense that a person’s participation in a conspiracy was minor or for a

short period of time.
oOo oO SN DN A FP WY HNO =

NY NY NY DH WH NY KN PO NO Be RR ei ee ee ee
oN DH MH BW NY KH DTD OO WAT DA NWN BB WW HB &- CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 19 of 26

INSTRUCTION NO. 18

An act is done knowingly if the defendant is aware of the act and does not act
through ignorance, mistake, or accident. The government is not required to prove that the
defendant knew that her acts or omissions were unlawful. You may consider evidence of
the defendant’s words, acts, or omissions, along with all the other evidence, in deciding

whether the defendant acted knowingly.
Oo co YN NHN A FP WW NH FR

NM NYO HN WH NH LN NY WN NO KH FY | | HF HK FOO ES RE
on KN Nh SB WH NY K CO CO OHA HR A BW NY KF &

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 20 of 26

INSTRUCTION NO. 19

When you begin your deliberations, elect one member of the jury as your
presiding juror who will preside over the deliberations and speak for you here in court.
You will then discuss the case with your fellow jurors to reach agreement if you can do
so. Your verdict, whether guilty or not guilty, must be unanimous.

Each of you must decide the case for yourself, but you should do so only after you
have considered all the evidence, discussed it fully with the other jurors, and listened to
the views of your fellow jurors.

Do not be afraid to change your opinion if the discussion persuades you that you
should. But do not come to a decision simply because other jurors think it is right.

It is important that you attempt to reach a unanimous verdict but, of course, only if
each of you can do so after having made your own conscientious decision. Do not change
an honest belief about the weight and effect of the evidence simply to reach a verdict.

Perform these duties fairly and impartially. Do not allow personal likes or dislikes,
sympathy, prejudice, fear, or public opinion to influence you. You should also not be
influenced by any person’s race, color, religion, national ancestry, or gender, sexual
orientation, profession, occupation, celebrity, economic circumstances, or position in life
or in the community.

It is your duty as jurors to consult with one another and to deliberate with one
another with a view towards reaching an agreement if you can do so. During your
deliberations, you should not hesitate to reexamine your own views and change your

opinion if you become persuaded that it is wrong.
Oo OND A BW LH &

Y NY NY NY NY NY DN YY HN BR ee ew ese ie es ew De LL
oN ND WH FW NH KF DO eI DH NH BW NPY HK CS

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 21 of 26

INSTRUCTION NO. 20

Because you must base your verdict only on the evidence received in the case and
on these instructions, I remind you that you must not be exposed to any other information
about the case or to the issues it involves. Except for discussing the case with your
fellow jurors during your deliberations:

Do not communicate with anyone in any way and do not let anyone else
communicate with you in any way about the merits of the case or anything to do with it.
This includes discussing the case in person, in writing, by phone or electronic means, via
email, text messaging, or any Internet chat room, blog, website or any other forms of
social media. This restriction applies to communicating with your family members, your
employer, the media or press, and the people involved in the trial. If you are asked or
approached in any way about your jury service or anything about this case, you must
respond that you have been ordered not to discuss the matter and to report the contact to
the court.

Do not read, watch, or listen to any news or media accounts or commentary about
the case or anything to do with it; do not do any research, such as consulting dictionaries,
searching the Internet or using other reference materials; and do not make any
investigation or in any other way try to learn about the case on your own.

The law requires these restrictions to ensure the parties have a fair trial based on
the same evidence that each party has had an opportunity to address. A juror who
violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial
could result that would require the entire trial process to start over. If any juror is

exposed to any outside information, please notify the court immediately.
Oo Oo YN NHN A FP WY YP —

N bo NO HN LH KN LV WN HN KH RK Ke RK KR RF FF FF Ee
CoN NAN NH BR WY NY KS CO CO DB nH HD A SP WW NH | CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 22 of 26

INSTRUCTION NO. 21

Some of you have taken notes during the trial. Whether or not you took notes, you

should rely on your own memory of what was said. Notes are only to assist your

memory. You should not be overly influenced by your notes or those of your fellow

jurors.
oO eo ND OT BP WY HO =

NO NO NH NH HY LN ND NY NO eS = Se Se eS eS eS eS ee
oN DN OH FF WY NY KH DBD OC OT DH mH BP WW HY KF |

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 23 of 26

INSTRUCTION NO. 22

The punishment provided by law for this crime is for the court to decide. You
may not consider punishment in deciding whether the government has proved its case

against the defendant beyond a reasonable doubt.
oOo fe TDD A BP WY KH =

NO NO BH NH BP DP DP DH NY HH HH HH eS Fe ee S| S|
oO sa HN NN FF WY NY KH DOD OC CGC AD DH A FP WH NH KK CS

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 24 of 26

INSTRUCTION NO. 23

I want to remind you about your duties as jurors. When you deliberate, it will be
your duty to weigh and to evaluate all the evidence received in the case and, in that
process, to decide the facts. To the facts as you find them, you will apply the law as I give
it to you, whether you agree with the law or not. You must decide the case solely on the
evidence and the law before you.

Perform these duties fairly and impartially. You should not be influenced by any
person’s race, color, religious beliefs, national ancestry, sexual orientation, gender
identity, gender, or economic circumstances. Also, do not allow yourself to be influenced
by personal likes or dislikes, sympathy, prejudice, fear, public opinion, or biases,
including unconscious biases. Unconscious biases are stereotypes, attitudes, or
preferences that people may consciously reject but may be expressed without conscious
awareness, control, or intention. Like conscious bias, unconscious bias can affect how we

evaluate information and make decisions.
Co Oo YN NHN A FP WH NH KF

NO wh NH NH NHN KN NY KN NO YY Re Fe Se Se Se Se eS
oO sn HN ON BP WY NY KH OCOD OO eH HR A BR WwW NY KF OS

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 25 of 26

INSTRUCTION NO. 24

A verdict form has been prepared for you. After you have reached unanimous

agreement on a verdict, your foreperson should complete the verdict form according to

your deliberations, sign and date it, and advise the clerk that you are ready to return to the

courtroom.
Oo eo 1 KH nA FP WY HN

NB BM HN HN KH KO KN KH HNO Se Se Fe Se eS S| ee ee
oN KN OH FF WY NY KH OD OO WnNI HN BW NY K& CO

 

 

Case 2:20-cr-00215-RSM Document 70 Filed 09/09/21 Page 26 of 26

INSTRUCTION NO. 25

If it becomes necessary during your deliberations to communicate with me, you
may send a note through the clerk, signed by any one or more of you. No member of the
jury should ever attempt to communicate with me except by a signed writing, and I will
respond to the jury concerning the case only in writing or here in open court. If you send
out a question, I will consult with the lawyers before answering it, which may take some
time. You may continue your deliberations while waiting for the answer to any question.
Remember that you are not to tell anyone—including me—how the jury stands,
numerically or otherwise, on any question submitted to you, including the question of the
guilt of the defendant, until after you have reached a unanimous verdict or have been

discharged.
